      Case 5:20-cv-00330-MAD-ML Document 32 Filed 08/03/20 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

JENNIFER L. HUNT,

                                      Plaintiff,
       vs.                                                           5:20-CV-330
                                                                     (MAD/ML)
SHAPIRO, DICARO & BARAK, LLC, et al.,

                              Defendants.
____________________________________________

APPEARANCES:                                          OF COUNSEL:

JENNIFER L. HUNT
4220 Jordan Road
Skaneateles, New York 13152
Plaintiff pro se

SHAPIRO, DICARO & BARAK, LLC                          ELLIS M. OSTER, ESQ.
175 Mile Crossing Boulevard
Rochester, New York 14624
Attorneys for Defendants

WINSTON & STRAWN LLP                                 HEATHER ELIZABETH SAYDAH,
200 Park Avenue                                      ESQ.
New York, New York 10166
Attorneys for Defendants

Mae A. D'Agostino, U.S. District Judge:

                                    DECISION AND ORDER

                                       I. INTRODUCTION

       On March 24, 2020, Plaintiff pro se Jennifer L. Hunt ("Plaintiff") commenced this action

against Defendants Shapiro, DiCaro & Barak, LLC, Ellis M. Oster, Esq., and Bank of America,

N.A. (collectively "Defendants"), asserting a variety of claims arising from and relating to a state

court mortgage foreclosure action. See generally Dkt. No. 1. Defendants filed a joint motion to
      Case 5:20-cv-00330-MAD-ML Document 32 Filed 08/03/20 Page 2 of 4




dismiss the complaint on June 1, 2020, arguing that the complaint must be dismissed because the

Court lacks subject matter jurisdiction pursuant to the Rooker-Feldman doctrine, that the claims

are barred by res judicata and/or collateral estoppel, and that Plaintiff's claims are time-barred,

preempted by federal law, conclusory, contrary to the record, and do not state a plausible claim for

relief. See generally Dkt. Nos. 17-11, 19. On July 6, 2020, this Court granted Defendants' joint

motion to dismiss in its entirety. See Dkt. No. 27. Presently before the Court is Plaintiff's motion

for reconsideration. See Dkt. No. 30. For the following reasons, the motion is denied.

                                       II. BACKGROUND

       The Court assumes the parties' familiarity with the background of this case, as detailed in

the July 6, 2020 Memorandum-Decision and Order. See Dkt. No. 27.

                                         III. DISCUSSION

A.     Standard of Review

       Motions for reconsideration proceed in the Northern District of New York under Local

Rule 7.1(g). See Maye v. New York, No. 1:10-CV-1260, 2011 WL 4566290, *2 n.6 (N.D.N.Y.

Sept. 29, 2011). "'In order to prevail on a motion for reconsideration, the movant must satisfy

stringent requirements.'" Id. (quoting C–TC 9th Ave. P'ship v. Norton Co. (In re C–TC 9th Ave.

P'ship), 182 B.R. 1, 2 (N.D.N.Y. 1995)). A motion for reconsideration "will generally be denied

unless the moving party can point to controlling decisions or data that the court overlooked –

matters, in other words, that might reasonably be expected to alter the conclusion reached by the

court." Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). "Accordingly, earlier

decisions in a case 'may not usually be changed unless there is an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent a

manifest injustice.'" In re Edny Cathode Ray Tube Antitrust Cases, No. 17-CV-4504, 2017 WL
                                                   2
      Case 5:20-cv-00330-MAD-ML Document 32 Filed 08/03/20 Page 3 of 4




4351503, *1 (E.D.N.Y. Sept. 29, 2017) (quoting Official Comm. of Unsecured Creditors of Color

Tile, Inc. v. Coopers & Lybrand LLP, 322 F.3d 147, 167 (2d Cir. 2003)). "[A] motion to

reconsider should not be granted where the moving party seeks solely to relitigate an issue already

decided." Shrader, 70 F.3d at 257.

B.        Analysis

          Plaintiff asserts that this Court erred in dismissing Plaintiff's complaint because the Court

"assumed the plaintiff in this federal case was also the plaintiff in the state foreclosure case . . .

misapplied the [Rooker-Feldman] doctrine, . . . provided an unfair advantage [to] fellow B.A.R.

Members" and that the Court's jurisdiction was procured through fraud. Dkt. No. 30 at 1, 4.

Plaintiff's motion for reconsideration fails to assert any of the previously mentioned circumstances

justifying reconsideration. The instant motion cites no controlling law or factual matters the

Court overlooked that might reasonably be expected to alter the outcome of the Court's

Memorandum-Decision and Order. Plaintiff is merely attempting to relitigate the issues already

considered at length by this Court in its July 6, 2020 Memorandum-Decision and Order.

          As Plaintiff has failed to identify any controlling law or factual matters put to the Court on

the underlying motion that the Court demonstrably did not consider, Plaintiff's motion must be

denied.

                                          IV. CONCLUSION

          After carefully reviewing the record in this matter and the applicable law, and for the

reasons stated herein, the Court hereby

          ORDERS that Plaintiff's motion for reconsideration (Dkt. No. 30) is DENIED; and the

Court further


                                                    3
      Case 5:20-cv-00330-MAD-ML Document 32 Filed 08/03/20 Page 4 of 4




       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on all parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: August 3, 2020
       Albany, New York




                                                4
